An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-97
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:     17 June 2014


IN THE MATTER OF:

L.J.C., IV                                    Wake County
                                              No. 12 JT 04




      Appeal by respondent from order entered 12 February 2013 by

Judge Monica Bousman in Wake County District Court.                      Heard in

the Court of Appeals 29 May 2014.


      Office of the Wake County Attorney, by Roger A. Askew, for
      petitioner-appellee Wake County Human Services.

      Administrative Office of the Courts, by Tawanda N. Foster,
      Appellate Counsel, for guardian ad litem.

      Robert W. Ewing for respondent-appellant.


      DAVIS, Judge.


      Respondent-father L.C. (“Respondent”) appeals from an order

terminating      his    parental     rights     to    his    son    L.J.C.,     IV,

(“Larry”).1     After careful review, we affirm.


1
  The pseudonym “Larry” is used throughout this opinion                           to
protect the identity of the child and for ease of reading.
                                       -2-
                           Factual Background

    Respondent     and   S.G.2   are    the    parents    of   Larry,   born   in

December 2010.     On 29 November 2011, Wake County Human Services

(“WCHS”) received a report that Larry appeared dirty and had a

rash that was not receiving proper treatment.                  In addition, it

was reported that Larry’s home was inundated with roaches and

flies.

    After receiving the report, WCHS initiated an investigation

and discovered that Larry’s home was, in fact, infested with

roaches and flies and smelled of animal waste from “three to

four dogs that lived in the home that were afflicted with mange

or fleas.”   As a result, WCHS determined that the family’s home

was unsafe for a newborn child.              Respondent and S.G. took Larry

to the home of Larry’s paternal grandmother in Alamance County.

WCHS requested that Alamance County conduct a safety assessment

of the paternal grandmother’s residence where Larry would be

living.      The    assessment     revealed        that    Larry’s      paternal

grandmother’s husband — who also lived at the residence — had

been convicted of murder in 1998.              Because of the prior murder

conviction, Larry’s placement with his paternal grandmother was



2
   S.G, Larry’s mother, previously relinquished her parental
rights as to Larry and, therefore, is not a party to this
appeal.
                                        -3-
not   approved     by    the   Alamance       County    Department        of    Social

Services.       Respondent and S.G. then entered into a new safety

plan with WCHS that provided for S.G. and Larry to stay with

S.G’s paternal uncle.

      On 10 January 2012, WCHS filed a petition alleging that

Larry was a neglected and dependent juvenile.                        The petition

stated that (1)         Respondent and S.G. were not            complying with

their safety plans; (2) Respondent had been convicted of assault

with a deadly weapon on 6 January 2012 and placed on probation;

(3) Respondent had reported that “he [was] receiving disability

due to ADHD, PTSD Bi-Polar [sic] and other things he cannot

remember”; and (4) S.G. had expressed that she was not able to

provide a suitable home for             Larry.         WCHS obtained       nonsecure

custody of Larry.

      In   an   order    entered   15   February       2012,   the   trial       court

adjudicated Larry a neglected juvenile pursuant to a consent

order.     The court ordered Respondent to (1) establish paternity;

(2) consent to the release of his mental health records; (3)

obtain sufficient housing and employment to meet the needs of

himself and Larry; (4) complete a mental health assessment and

follow     applicable     recommendations;       (5)     complete     a        positive

parenting class and demonstrate knowledge learned therefrom; (6)
                                         -4-
maintain    regular       contact   with       the   social   worker;    and   (7)

consistently visit Larry in accordance with the visitation plan.

    WCHS     filed    a    motion   to    terminate     Respondent’s     parental

rights on 21 November 2012 on the grounds that Respondent had

neglected Larry and that repetition of neglect was likely to

occur if Larry was returned to Respondent’s care.                       The trial

court conducted a hearing upon the motion on 18 January 2013.

By order entered 12 February 2013, the trial court terminated

the parental rights of Respondent pursuant to N.C. Gen. Stat. §

7B-1111(a)(1).       Respondent gave timely notice of appeal.

                                    Analysis

    A proceeding to terminate parental rights is a two-step

process involving an adjudication phase and a disposition phase.

In re Blackburn, 142 N.C. App. 607, 610, 543 S.E.2d 906, 908

(2001).     During the adjudication phase, the trial court must

determine    whether      the   petitioner       has   established      by   clear,

cogent, and convincing evidence that at least one of the ten

grounds for termination enumerated in N.C. Gen. Stat. § 7B–1111

exists.     Id.   If the court determines that the existence of a

statutory ground for termination was established, it then moves

into the disposition phase in which it considers whether the
                                       -5-
termination of parental rights is in the best interests of the

juvenile.    Id.

    On   appeal,     we   review   a   trial    court's        order   terminating

parental rights to determine whether the court's findings of

fact are supported by clear, cogent, and convincing evidence and

whether those findings, in turn, support its conclusions of law.

In re Shepard, 162 N.C. App. 215, 221, 591 S.E.2d 1, 6, disc.

review denied, 358 N.C. 543, 599 S.E.2d 42 (2004).                     Unchallenged

findings of fact are binding on appeal.                   See In re Humphrey, 156

N.C. App. 533, 540, 577 S.E.2d 421, 426 (2003) (“Findings of

fact to which a respondent did not object are conclusive on

appeal.”).

    N.C.     Gen.   Stat.   §   7B–1111      lists    neglect     as   one   of   the

enumerated    grounds     for   termination          of     parental   rights     and

provides that a trial court may terminate a parent's rights if

it determines that the juvenile is a neglected juvenile within

the meaning of N.C. Gen. Stat. § 7B–101.                   N.C. Gen. Stat. § 7B–

1111(a)(1)(2013).       N.C. Gen. Stat. § 7B–101 defines a neglected

juvenile as one who “does not receive proper care, supervision,

or discipline” from a parent or caretaker or “who lives in an

environment injurious to the juvenile's welfare[.]”                      N.C. Gen.

Stat. § 7B–101(15)(2013).          “A finding of neglect sufficient to
                                               -6-
terminate         parental    rights     must    be     based     on   evidence    showing

neglect      at    the   time     of    the    termination       proceeding.”        In    re

Young, 346 N.C. 244, 248, 485 S.E.2d 612, 615 (1997).                             However,

when the parent has not had custody of the child

              for a significant period of time prior to
              the   termination  hearing,   requiring  the
              petitioner in such circumstances to show
              that the child is currently neglected by the
              parent would make termination of parental
              rights impossible.   In those circumstances,
              a trial court may find that grounds for
              termination exist upon a showing of a
              history of neglect by the parent and the
              probability of a repetition of neglect.

In re L.O.K., 174 N.C. App. 426, 435, 621 S.E.2d 236, 242 (2005)

(citations and quotation marks omitted).

       On appeal, Respondent argues that the trial court erred in

terminating his parental rights based on neglect.                           However, he

does   not    argue      that     the    trial       court’s    findings   of     fact    are

without evidentiary support.                    Instead, Respondent argues that

the trial court “failed to give proper weight to the evidence

presented” and should have drawn different conclusions from the

evidence.         We disagree.

       It is the trial “judge’s duty to weigh and consider all

competent         evidence,     and     pass     upon     the     credibility      of     the

witnesses,         the   weight    to     be    given     their    testimony      and     the

reasonable inferences to be drawn therefrom.”                           In re Whisnant,
                                     -7-
71 N.C. App. 439, 441, 322 S.E.2d 434, 435 (1984).              “It is not

the function of this Court to reweigh the evidence on appeal.”

Garrett v. Burris, ___ N.C. App. ___, ___, 735 S.E.2d 414, 418

(2012), aff'd per curiam, 366 N.C. 551, 742 S.E.2d 803 (2013).

Moreover, because Respondent has failed to challenge the trial

court’s   findings,    they   are    binding   on    appeal.    Koufman   v.

Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991).

    In the present case, the trial court made the following

pertinent   findings    of    fact   to    support   its   conclusion   that

Respondent’s parental rights should be terminated on the ground

of neglect:

            21. That the father has not established
            paternity   as  ordered,  but   he   is  the
            presumptive father of the child since his
            name appears on the birth certificate as the
            father of the child.

            . . . .

            23. That the father has not         obtained
            sufficient housing to meet the needs of
            himself   and   his   child,   nor  provided
            verification of such.     He remains at the
            same home that was not approved by Alamance
            County DSS for placement of the child on
            December 15, 2011. [Respondent] provided no
            evidence that the persons that presented
            safety concerns have left the home.

            24. That the father has not obtained any
            employment since ordered by the Court to do
            so and it is unknown whether his SSI is
            sufficient to meet the needs of himself and
                     -8-
his child. He testified that he is training
for employment at Burger King, but provided
no documentation of this employment.

25. That the father completed a substance
abuse evaluation which recommended that he
engage in individual therapy, obtain a
medication follow-up, and submit to random
drug screens.    A mental health assessment
was not completed due to his failure to
present clean drug screens.

26. That the father attended only two
sessions of individual therapy to address
his mental health needs.    In July 2012, he
was discharged by the service provider,
Triumph, Inc. He also did not complete a
parenting class as ordered by the Court.

27. That the father did not comply with five
(5) requests by the social worker to
complete genetic marker testing.     He also
failed to comply with the social worker[’s]
random drug screen requests, and he did not
present any evidence that he complied with a
random screen ordered by the Court at the
May 2012 review of this matter.    He tested
positive for use of marijuana in a screen
requested by his probation officer, which
led to his incarceration for violation of
his probation in August 2012.

28.    That    throughout     this    matter,
[Respondent]    continued   to    display   a
disruptive and non-compliant attitude with
the agency, demonstrated by hostile and
accusatory behavior at several planning
meetings and visits set up by WCHS, at times
in the presence of his son.

29. That for several months after the filing
of the petition, the father was consistent
with his visitation; however there were
concerns   that  he   did   not  demonstrate
                                     -9-
           effective parenting skills.      At several
           visits he was not attentive to his son but
           more interested in raising issues about the
           case.   He has not visited his child since
           August 2012 when he was released from jail.
           He was incarcerated again in November 2012
           on charges of larceny and obtaining property
           by false pretenses.

           . . . .

           32. That in light of the pattern of neglect
           prior to the filing of the petition in
           January 2012, the adjudication of the child
           as a neglected juvenile, and the father’s
           failure to comply with the orders of the
           Court to correct the conditions which led to
           the removal of the child and placement in
           foster care, it is likely that the pattern
           of neglect of the child would continue if
           placed in the care of the father.

       We hold that the trial court’s unchallenged findings of

fact   support   its   conclusion    of    law   that   the   termination   of

Respondent’s     parental   rights    is     appropriate.        The   record

demonstrates that Respondent did not correct the conditions — as

his case plan required him to do — that led to the adjudication

of neglect.      Specifically, he failed to (1) obtain sufficient

housing to meet the safety needs of his son; (2) complete a

mental health assessment after repeatedly failing to pass his

random drug screens; and (3) establish his paternity of Larry

because of his noncompliance with the social worker’s repeated

requests that he complete genetic marker testing.
                                  -10-
      In light of the history of neglect by Respondent, the lack

of changed conditions, and the probability of a repetition of

neglect based on Respondent’s failure to take the proper steps

to   correct   the   conditions   that   led   to   the   adjudication   of

neglect, we affirm the termination of parental rights on that

ground.   See In re J.W., 173 N.C. App. 450, 465, 619 S.E.2d 534,

545 (2005) (holding that trial court's finding that respondent

failed to comply with her case plan supported conclusion of

neglect), aff'd per curiam, 360 N.C. 361, 625 S.E.2d 780 (2006).

                               Conclusion

      For the reasons stated above, we affirm the trial court’s

order terminating Respondent’s parental rights.

      AFFIRMED.

      Judges CALABRIA and STROUD concur.

      Report per Rule 30(e).